COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Willis and
          Senior Judge Overton
Argued at Alexandria, Virginia


PHILLIP WEATHERS
                                          MEMORANDUM OPINION * BY
v.   Record No. 0987-00-4              JUDGE JERE M. H. WILLIS, JR.
                                             JANUARY 30, 2001
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Henry E. Hudson, Judge

           Martin W. Lester (Dwight F. Jones; Senior
           Assistant Public Defender; Office of the
           Public Defender, on briefs), for appellant.

           Donald E. Jeffrey, III, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.


     On appeal from his conviction of distribution of cocaine,

in violation of Code § 18.2-248, Phillip Weathers contends (1)

that the trial court erred in refusing to grant an instruction

on entrapment, (2) that the Commonwealth failed to comply with

the statutory notice and copy requirements for introducing

evidence of his prior convictions at sentencing, and (3) that

the evidence is insufficient.   We affirm the conviction.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                           I.   BACKGROUND

     On April 28, 1999, Detective Christopher C. Cochran was

working with an undercover informant, seeking to purchase

cocaine from Weathers.    At about 9:00 p.m., Detective Cochran

frisked the informant and drove to Weathers' residence.

Weathers rode up on a bicycle and the three men introduced

themselves.   Weathers did not want Detective Cochran to remain

in front of the house, so Detective Cochran drove to the end of

the street and turned his car around to face the place where

Weathers was standing.

     The informant left Detective Cochran's vehicle and

approached Weathers.   The informant spoke with Weathers for

"less than a minute" and returned to the vehicle.

     Detective Cochran gave the informant $170.     The informant

walked back to Weathers.   He stayed for less than a minute and

returned.   The informant gave $50 of the purchase money back to

Detective Cochran.   Detective Cochran kept the informant in

sight throughout the transaction.

     Weathers left on his bicycle and returned approximately ten

minutes later.   Detective Cochran drove up to the house.   The

informant got out and walked over to Weathers.    After fifteen to

twenty seconds, Detective Cochran exited his vehicle and

approached the two men.    He asked Weathers, "Hey, are we cool

. . . .   Do you have my stuff?"   Weathers replied, "I don't know



                                - 2 -
what you're talking about.    You don't know how this works.      Go

back to your truck."

        While Detective Cochran was speaking with Weathers, the

informant returned to the vehicle and sat in the passenger's

seat.    Thinking the sale was not going to occur, Detective

Cochran returned to his vehicle.    He looked over at Weathers,

who was standing beside the passenger side of the vehicle, and

said, "Man, I can't believe this is going to happen.     I can't

believe I came out here and now I'm going to go home with

nothing."

        Weathers cut his eyes away from Detective Cochran down

towards the center console area of the vehicle.     Detective

Cochran saw there a crumpled $20 bill that had not been there

previously.    Weathers pointed to the $20 bill and shrugged.

Detective Cochran opened the crumpled $20 bill and found crack

cocaine inside.    The $20 bill matched one of the bills that he

had given the informant earlier.

        At the conclusion of the Commonwealth's case-in-chief,

Weathers moved to strike the evidence, arguing that the evidence

was insufficient to prove that he handled any drugs.     The trial

court denied the motion.

        Weathers told a different story.   He testified that he

never saw Detective Cochran until about 11:00 p.m. that night

when "[Detective Cochran] ran into [Weathers'] backyard

screaming."    He testified that just before he saw the detective,

                                 - 3 -
the informant came to his back door and said, "Look, I need you

to do something for me.    I'll take care of you."     He said that

the informant asked him to ride his bicycle to the corner and

back and promised him some crack cocaine if he did so.       He

stated that he rode his bicycle to the corner and back, so that

he could get a "free high."    He denied committing the offense.

     Weathers renewed his motion to strike the evidence, again

challenging the sufficiency of the evidence to prove that he

distributed cocaine.   The court denied the motion.

     Weathers requested an entrapment instruction.       The trial

court refused this instruction, ruling that there was no factual

basis for it.   Weathers was convicted of distribution of

cocaine.

                     II.   ENTRAPMENT INSTRUCTION

     On appeal of the refusal of a jury instruction, "we view

the evidence with respect to the refused instruction in the

light most favorable to [Weathers]."        Boone v. Commonwealth, 14

Va. App. 130, 131, 415 S.E.2d 250, 251 (1992).       When reviewing a

refused entrapment instruction, the Court views the evidence "in

the light most favorable to the theory of entrapment."

Neighbors v. Commonwealth, 214 Va. 18, 19, 197 S.E.2d 207, 208

(1973).    "If any credible evidence in the record supports a

proffered [jury] instruction . . . , failure to give the

instruction is reversible error."        Boone, 14 Va. App. at 132,



                                 - 4 -
415 S.E.2d at 251.   However, that credible evidence must amount

to "more than a mere scintilla."    Id.

     "Entrapment is the conception and planning of an offense by

an officer, and his procurement of its commission by one who

would not have perpetrated it except for the trickery,

persuasion, or fraud of the officer."     Falden v. Commonwealth,

167 Va. 549, 555-56, 189 S.E. 329, 332 (1937).    "If the criminal

design originated in the mind of the defendant and the police

did no more than 'afford an opportunity for the commission of a

crime' by a willing participant, then no entrapment occurred."

McCoy v. Commonwealth, 9 Va. App. 227, 231, 385 S.E.2d 628, 630

(1989) (quoting Huffman v. Commonwealth, 222 Va. 823, 828, 284

S.E.2d 837, 840 (1981)).

     The record supports the trial court's refusal of the

entrapment instruction.    Detective Cochran merely presented

Weathers an opportunity to commit the crime.    Nothing in the

record suggests that Weathers was coerced, tricked, or otherwise

improperly drawn into committing the crime contrary to his

predisposition. 1



     1
       Weathers denied that he distributed the cocaine. He did
not testify that he distributed it because he was tricked or
coerced into doing so. Citing Matthews v. United States, 485
U.S. 58 (1988), he argues that his entitlement to an entrapment
defense is not dependent upon his acknowledgment that he
committed the crime. He asserts his right to alternative
defenses, denial and entrapment. Accepting without deciding
that, under state law, Weathers was entitled to assert these
alternative defenses, we hold nonetheless that the evidence

                                - 5 -
       II.    NOTICE OF INTENT TO INTRODUCE PRIOR CONVICTIONS

      Weathers next asserts that his prior felony convictions

should not have been admitted at sentencing because the

Commonwealth had not complied strictly with the requirements of

Code § 19.2-295.1, which provides in pertinent part:

             The Commonwealth shall provide to the
             defendant fourteen days prior to trial
             notice of its intention to introduce
             evidence of the defendant's prior criminal
             convictions. . . . Prior to commencement of
             the trial, the Commonwealth shall provide to
             the defendant photocopies of certified
             copies of the defendant's prior criminal
             convictions which it intends to introduce at
             sentencing.

Id.   Weathers concedes that the Commonwealth complied with the

fourteen-day notice requirement of the statute.    However, he

argues that the Commonwealth did not provide him with

photocopies of certified copies of the prior convictions prior

to the commencement of trial.    Thus, he contends, the

Commonwealth failed to comply strictly with the requirements of

Code § 19.2-295.1, denying him a fair trial.

      Our decision in Lebedun v. Commonwealth, 27 Va. App. 697,

501 S.E.2d 427 (1998), controls this issue.    There, we stated

that "[t]he Commonwealth's failure to strictly comply with the

procedural requirements of Code § 19.2-295.1 violated no

substantive right and did not prejudice Lebedun's ability to



provided an insufficient predicate for an entrapment
instruction.

                                 - 6 -
contest the validity of the convictions."        Id. at 717-18, 501

S.E.2d at 437.

     Weathers was given proper notice of the Commonwealth's

intention to rely on the prior convictions at sentencing.       He

made no showing that his ability to contest those convictions

was prejudiced.    Because the Commonwealth substantially complied

with Code § 19.2-295.1 and Weathers had sufficient notice, the

trial court did not err in admitting the convictions into

evidence at sentencing.

                   III.   SUFFICIENCY OF THE EVIDENCE

     On appeal, we view the evidence in the light most favorable

to the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom.      See Higginbotham v. Commonwealth,

216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).       A judgment will

not be set aside unless it is plainly wrong or without

supporting evidence.      See Martin v. Commonwealth, 4 Va. App.

438, 443, 358 S.E.2d 415, 418 (1987).

     We hold that the evidence is sufficient to prove beyond a

reasonable doubt that Weathers distributed the cocaine found on

the center console of the vehicle.        Admittedly, without the

informant's testimony, the evidence proving that the cocaine

came from Weathers is purely circumstantial.       However,

"[c]ircumstantial evidence alone is sufficient to sustain a

conviction."     Johnson v. Commonwealth, 2 Va. App. 598, 604-05,

347 S.E.2d 163, 167 (1986) (citation omitted).       When a case is

                                  - 7 -
based on circumstantial evidence, the circumstances proved must

be consistent with guilt and exclude every reasonable hypothesis

of innocence.     See Garland v. Commonwealth, 225 Va. 182, 184,

300 S.E.2d 783, 784 (1983).    However, "[t]he Commonwealth need

only exclude reasonable hypotheses of innocence that flow from

the evidence, not those that spring from the imagination of the

defendant."     Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433

S.E.2d 27, 29 (1993).

     The circumstantial evidence in this case points unerringly

to Weathers.    His assertion that, because the informant did not

testify, the Commonwealth failed to disprove the reasonable

hypothesis that the informant placed the cocaine in the vehicle

after procuring it from some other source lacks merit.       See

Jones v. Commonwealth, 21 Va. App. 435, 464 S.E.2d 558 (1995)

(en banc).     The informant was searched immediately before his

contact with Weathers.    He had no drugs on his person.

Detective Cochran never lost sight of the informant.    No

evidence suggested the informant acquired the cocaine from a

third person.    Thus, such a hypothesis is "pure speculation and

conjecture."     Id. at 443, 464 S.E.2d at 562.

     For the foregoing reasons, we affirm Weathers' conviction.

                                                           Affirmed.




                                 - 8 -